DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A).

Claim 1, Xiang (Fig. 3-11) discloses a display panel (Fig. 10; Paragraph [0088]), comprising: 
a driving circuit (300; Fig. 10) comprising N stages of cascaded shift registers (Fig. 8; wherein figure shows a plurality of cascaded shift registers), wherein N ≥ 2 (Fig. 8; wherein figure shows at least five stages of shift registers), and each of the N stages of cascaded shift registers (Fig. 5) comprises: 
a first control part (1, 2, and 3; Fig. 5) and a second control part (4; Fig. 5); 
wherein the first control part (1 and 2; Fig. 5) is configured to receive at least an input signal (IN; Fig. 5) and control (1 and 2; Fig. 5) a signal of a first node (N1; Fig. 5) and a signal of a second node (N2; Fig. 5) in response to at least a first clock signal (CK; Fig. 5), and the first control part (3; Fig. 5) is configured to receive a first voltage signal (VGH; Fig. 5) and a second voltage signal (VGL2; Fig. 5) and control (Paragraph [0072-0073]) a signal of a third node (Out; Fig. 5) in response to a signal of the first node (N1; Fig. 5) and a signal of the second node (N2; Fig. 5), wherein the first voltage signal is a high level signal (VGH; Fig. 5; wherein figure shows a high level signal terminal), and the second voltage signal is a low level signal (VGL2; Fig. 5; wherein figure shows a low level signal terminal); and 
the second control part (4; Fig. 5) comprises a third control unit (4; Fig. 5); 
the third control unit (4; Fig. 5) is configured to receive a fifth voltage signal (VGH; Fig. 5) and generate an output signal (Next; Fig. 5) in response to a signal of the fourth node (N2; Fig. 5); or 
the third control unit (4; Fig. 5) is configured to receive a sixth voltage signal (VGL2; Fig. 5) and generate an output signal (Next; Fig. 5) in response a signal of the fifth node (Out; Fig. 5), wherein the fifth voltage signal is a high level signal (VGH; Fig. 5; wherein figure shows a high level signal terminal), and the sixth voltage signal is a low level signal (VGL2; Fig. 5; wherein figure shows a low level signal terminal).  
Xiang does not expressly disclose the second control part comprises a first control unit, a second control unit, and a third control unit; 
the first control unit is configured to receive a third voltage signal and a signal of the third node and control a signal of a fourth node in response to a frequency control signal; 
the second control unit is configured to receive a fourth voltage signal and a signal of the second node and control a signal of a fifth node in response to the frequency control signal, wherein one of the third voltage signal or the fourth voltage signal is a high level signal, and the other one of the third voltage signal or the fourth voltage signal is a low level signal.
Cui (Fig. 1-8) discloses the second control part (M1-M6; Fig. 2 and 3) comprises a first control unit (M2 and M3; Fig. 2 and 3), a second control unit (M1 and M4; Fig. 2 and 3), and a third control unit (M5 and M6; Fig. 2 and 3); 
the first control unit (M2 and M3; Fig. 2 and 3) is configured to receive a third voltage signal (Vref3; Fig. 2 and 3) and a signal of the third node (Output1; Fig. 2 and 3) and control a signal of a fourth node (M3; Fig. 2 and 3) in response to a frequency control signal (PW1 and/or PW2; Fig. 2 and 3); 
the second control unit (M1 and M4; Fig. 2 and 3) is configured to receive a fourth voltage signal (Vref2; Fig. 2) and a signal of the second node (N2; Fig. 2 and 3) and control a signal of a fifth node (N4; Fig. 2 and 3) in response to the frequency control signal (PW1 and/or PW2; Fig. 2 and 3), wherein one of the third voltage signal (Vref3; Fig. 2 and 3) or the fourth voltage signal is a high level signal (Fig. 2 and 3; wherein discloses Vref3 is a high potential voltage), and the other one of the third voltage signal (Vref2; Fig. 2) or the fourth voltage signal is a low level signal (Fig. 2; wherein discloses Vref2 is a low potential voltage).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 2, Xiang (Fig. 3-11) discloses wherein a potential of the first voltage signal (VGH; Fig. 5; wherein element 3 is connected to VGH) is equal to or higher than a potential of the fifth voltage signal (VGH; Fig. 5; wherein figure shows element 4 connected to VGH, therefore both voltages are equal); and/or 
a potential of the second voltage signal (VGL2; Fig. 5; wherein element 3 is connected to VGL2) is equal to or lower than a potential of the sixth voltage signal (VGL2; Fig. 5; wherein figure shows element 4 connected to VGL2, therefore both voltages are equal).  

Claim 3, Cui (Fig. 1-8) discloses wherein a potential of one of the third voltage signal (Vref3; Fig. 2 and 3; wherein discloses Vref3 is a high potential voltage and wherein figure shows transistor M3 connected to Vref3) or the fourth voltage signal which is a high level signal is equal to a potential of the first voltage signal or equal to a potential of the fifth voltage signal (Vref3; Fig. 2 and 3; wherein discloses Vref3 is high potential voltage; wherein figure shows transistor M5 connected to Vref3); and 
a potential of one of the third voltage signal or the fourth voltage signal (Vref2; Fig. 2; wherein discloses Vref2 is a low potential voltage and wherein figure shows transistor M4 connected to Vref2) which is a low level signal is equal to a potential of the second voltage signal or equal to a potential of the sixth voltage signal (Vref2; Fig. 2; wherein discloses Vref2 is low potential voltage; wherein figure shows transistor M6 connected to Vref2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 4, Cui (Fig. 1-8) discloses wherein the first control unit (M2 and M3; Fig. 2 and 3) comprises a first transistor (M2; Fig. 2 and 3) and a second transistor (M3; Fig. 2 and 3); 
one terminal of the first transistor (M2; Fig. 2 and 3) is connected to the third node (Output1; Fig. 2 and 3), another terminal of the first transistor (M2; Fig. 2 and 3) is connected to the fourth node (N3; Fig. 2 and 3), and a control terminal of the first transistor (M2; Fig. 2 and 3) is connected to a frequency control signal terminal (PW1; Fig. 2 and 3; wherein embodiment shown by Cui is similar to Applicant’s figures 9-12 which shows CRL is comprised of CRL1 and CRL2) and is configured to receive the frequency control signal (PW1; Fig. 4); and 
one terminal of the second transistor (M3; Fig. 2 and 3) is configured to receive the third voltage signal (Vref3; Fig. 2 and 3), another terminal of the second transistor (M3; Fig. 2 and 3) is connected to the fourth node (N3; Fig. 2 and 3), and a control terminal of the second transistor (M3; Fig. 2 and 3) is connected to the frequency control signal terminal (PW2; Fig. 2 and 3; wherein embodiment shown by Cui is similar to Applicant’s figures 9-12 which shows CRL is comprised of CRL1 and CRL2) and is configured to receive the frequency control signal (PW2; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 5, Cui (Fig. 1-8) discloses wherein in a case where the first transistor (M2; Fig. 2 and 3) is turned on (t2; Fig. 4; wherein figure shows signal PW1 as a low level to enable the transistor M2), the second transistor (M3; Fig. 2 and 3) is turned off (t2; Fig. 4; wherein figure shows signal PW2 as a high level to disable the transistor M3); or 
in a case where the first transistor (M2; Fig. 2 and 3) is turned off (t1; Fig. 4; wherein figure shows signal PW1 as a high level to disable the transistor M2), the second transistor (M3; Fig. 2 and 3) is turned on (t1; Fig. 4; wherein figure shows signal PW2 as a low level to enable the transistor M3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 6, Cui (Fig. 1-8) discloses wherein the second control unit (M1 and M4; Fig. 2 and 3) comprises a third transistor (M1; Fig. 2 and 3) and a fourth transistor (M4; Fig. 2 and 3); 
one terminal of the third transistor (M1; Fig. 2 and 3) is connected to the second node (N2; Fig. 2 and 3), another terminal of the third transistor (M1; Fig. 2 and 3) is connected to the fifth node (N4; Fig. 2 and 3), and a control terminal of the third transistor (M1; Fig. 2 and 3) is connected to the frequency control signal terminal (PW1; Fig. 2 and 3; wherein embodiment shown by Cui is similar to Applicant’s figures 9-12 which shows CRL is comprised of CRL1 and CRL2) and is configured to receive the frequency control signal (PW1; Fig. 4); and 
one terminal of the fourth transistor (M4; Fig. 2) is configured to receive the fourth voltage signal (Vref2; Fig. 2; wherein figure shows transistor M4 connected to Vref2), another terminal of the fourth transistor (M4; Fig. 2 and 3) is connected to the fifth node (N4; Fig. 2 and 3), and a control terminal of the fourth transistor (M4; Fig. 2 and 3) is connected to the frequency control signal terminal (PW2; Fig. 2 and 3; wherein embodiment shown by Cui is similar to Applicant’s figures 9-12 which shows CRL is comprised of CRL1 and CRL2) and is configured to receive the frequency control signal (PW2; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 7, Cui (Fig. 1-8) discloses wherein in a case where the third transistor (M1; Fig. 2 and 3) is turned on (t2; Fig. 4; wherein figure shows signal PW1 as a low level to enable the transistor M1), the fourth transistor (M4; Fig. 2 and 3) is turned off (t2; Fig. 4; wherein figure shows signal PW2 as a high level to disable the transistor M4); or 
in a case where the third transistor (M1; Fig. 2 and 3) is turned off (t1; Fig. 4; wherein figure shows signal PW1 as a high level to disable the transistor M1), the fourth transistor (M4; Fig. 2 and 3) is turned on (t1; Fig. 4; wherein figure shows signal PW2 as a low level to enable the transistor M4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 9, Cui (Fig. 1-8) discloses wherein the frequency control signal (PW1 and PW2; Fig. 2) comprises a first sub-control signal (PW1; Fig. 2 an 4) and a second sub-control signal (PW2; Fig. 2 an 4), wherein each of the control terminal of the first transistor (M2; Fig. 2) and the control terminal of the third transistor (M1; Fig. 2) is configured to receive the first sub-control signal (PW1; Fig. 2), and each of the control terminal of the second transistor (M3; Fig. 2) and the control terminal of the fourth transistor (M4; Fig. 2) is configured to receive the second sub-control signal (PW2; Fig. 2); and 
each of the first transistor (M2; Fig. 2), the second transistor (M3; Fig. 2), the third transistor (M1; Fig. 2), and the fourth transistor (M4; Fig. 2) is a PMOS type transistor (Fig. 2; wherein figure shows a P-type transistors) or an NMOS type transistor (Claim 9, wherein states transistors are N-type); and 
an active pulse time of the first sub-control signal (PW1; Fig. 4) and an active pulse time of the second sub-control signal (PW2; Fig. 4) do not overlap (Fig. 4; wherein figure shows signals PW1 and PW2 with alternating active pulses which do not overlap).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 10, Xiang (Fig. 5) discloses wherein the third control unit (4; Fig. 5) comprises a fifth transistor (M11; Fig. 5) and a sixth transistor (M12; Fig. 5); 
one terminal of the fifth transistor (M11; Fig. 5) is configured to receive the fifth voltage signal (VGH; Fig. 5), another terminal of the fifth transistor (M11; Fig. 5) is connected to an output signal terminal (Next; Fig. 5), and a control terminal of the fifth transistor (M11; Fig. 5) is connected to the fourth node (N2; Fig. 5); 
one terminal of the sixth transistor (M12; Fig. 5) is configured to receive the sixth voltage signal (VGL2; Fig. 5), another terminal of the sixth transistor (M12; Fig. 5) is connected to the output signal terminal (Next; Fig. 5), and a control terminal of the sixth transistor (M12; Fig. 5) is connected to the fifth node (Out; Fig. 5); and 
each of the fifth transistor (M11; Fig. 5) and the sixth transistor (M12; Fig. 5) is a PMOS type transistor (Fig. 5; wherein figure PMOS transistors).  

Claim 11, Cui (Fig. 1-8) discloses wherein a display region of the display panel (Fig. 8) comprises a first region (Fig. 8; wherein figure shows an upper region) and a second region (Fig. 8; wherein figure shows a lower region), and the frequency control signal (PW1 and PW2; Fig. 2) comprises a first frequency control signal (PW1; Fig. 2 and 4) and a second frequency control signal (PW2; Fig. 2 and 4); 
one shift register (Fig. 2) of the N stages of cascaded shift registers (Fig. 6) connected to a display unit (Fig. 8) in the first region (Fig. 8; wherein figure shows an upper region) is configured to receive the first frequency control signal (PW1; Fig. 2 and 4; wherein figure 4 shows an output2 region), and one shift register (Fig. 2) of the N stages of cascaded shift registers (Fig. 6) connected to a display unit (Fig. 8) in the second region (Fig. 8; wherein figure shows a lower region) is configured to receive the second frequency control signal (PW2; Fig. 2 and 5; wherein figure 5 shows a no output2 region); and 
the first frequency control signal (PW1; Fig. 4) and the second frequency control signal (PW2; Fig. 4) are signals of different potentials (Fig. 4) during at least part of a preset time period (t2; Fig. 4) during which the display panel is operating (Fig. 4; wherein figure 4 shows an output2 region).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 12, Cui (Fig. 1-8) discloses wherein a data refresh frequency of the display unit in the first region (Fig. 8; wherein figure shows an upper region) is a first frequency F1 (wherein translation discloses a non-refresh area; therefore a lower refresh frequency), and a data refresh frequency of the display unit in the second region (Fig. 8; wherein figure shows a lower region) is a second frequency F2 (wherein translation discloses a refresh area; therefore a higher refresh frequency), wherein F1 < F2; and 
a time length of the preset time period is T0 (t2; Fig. 4), wherein 1/F2 < T0 < 1/F1.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 20, Xiang (Fig. 3-11) discloses a display device (Fig. 9), comprising a display panel (Fig. 10; Paragraph [0088]), wherein the display panel (Fig. 10; Paragraph [0088]) comprises: 
a driving circuit (300; Fig. 10) comprising N stages of cascaded shift registers (Fig. 8; wherein figure shows a plurality of cascaded shift registers), wherein N ≥ 2 (Fig. 8; wherein figure shows at least five stages of shift registers), and each of the N stages of cascaded shift registers (Fig. 5) comprises: 
a first control part (1, 2, and 3; Fig. 5) and a second control part (4; Fig. 5); 
wherein the first control part (1 and 2; Fig. 5) is configured to receive at least an input signal (IN; Fig. 5) and control (1 and 2; Fig. 5) a signal of a first node (N1; Fig. 5) and a signal of a second node (N2; Fig. 5) in response to at least a first clock signal (CK; Fig. 5), and the first control part (3; Fig. 5) is configured to receive a first voltage signal (VGH; Fig. 5) and a second voltage signal (VGL2; Fig. 5) and control (Paragraph [0072-0073]) a signal of a third node (Out; Fig. 5) in response to a signal of the first node (N1; Fig. 5) and a signal of the second node (N2; Fig. 5), wherein the first voltage signal is a high level signal (VGH; Fig. 5; wherein figure shows a high level signal terminal), and the second voltage signal is a low level signal (VGL2; Fig. 5; wherein figure shows a low level signal terminal); and 
the second control part (4; Fig. 5) comprises a third control unit (4; Fig. 5); 
the third control unit (4; Fig. 5) is configured to receive a fifth voltage signal (VGH; Fig. 5) and generate an output signal (Next; Fig. 5) in response to a signal of the fourth node (N2; Fig. 5); or 
the third control unit (4; Fig. 5) is configured to receive a sixth voltage signal (VGL2; Fig. 5) and generate an output signal (Next; Fig. 5) in response a signal of the fifth node (Out; Fig. 5), wherein the fifth voltage signal is a high level signal (VGH; Fig. 5; wherein figure shows a high level signal terminal), and the sixth voltage signal is a low level signal (VGL2; Fig. 5; wherein figure shows a low level signal terminal).  
Xiang does not expressly disclose the second control part comprises a first control unit, a second control unit, and a third control unit; 
the first control unit is configured to receive a third voltage signal and a signal of the third node and control a signal of a fourth node in response to a frequency control signal; 
the second control unit is configured to receive a fourth voltage signal and a signal of the second node and control a signal of a fifth node in response to the frequency control signal, wherein one of the third voltage signal or the fourth voltage signal is a high level signal, and the other one of the third voltage signal or the fourth voltage signal is a low level signal.
Cui (Fig. 1-8) discloses the second control part (M1-M6; Fig. 2 and 3) comprises a first control unit (M2 and M3; Fig. 2 and 3), a second control unit (M1 and M4; Fig. 2 and 3), and a third control unit (M5 and M6; Fig. 2 and 3); 
the first control unit (M2 and M3; Fig. 2 and 3) is configured to receive a third voltage signal (Vref3; Fig. 2 and 3) and a signal of the third node (Output1; Fig. 2 and 3) and control a signal of a fourth node (M3; Fig. 2 and 3) in response to a frequency control signal (PW1 and/or PW2; Fig. 2 and 3); 
the second control unit (M1 and M4; Fig. 2 and 3) is configured to receive a fourth voltage signal (Vref2; Fig. 2) and a signal of the second node (N2; Fig. 2 and 3) and control a signal of a fifth node (N4; Fig. 2 and 3) in response to the frequency control signal (PW1 and/or PW2; Fig. 2 and 3), wherein one of the third voltage signal (Vref3; Fig. 2 and 3) or the fourth voltage signal is a high level signal (Fig. 2 and 3; wherein discloses Vref3 is a high potential voltage), and the other one of the third voltage signal (Vref2; Fig. 2) or the fourth voltage signal is a low level signal (Fig. 2; wherein discloses Vref2 is a low potential voltage).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A) as applied to claim 6 above, and further in view of Park (US 2017/0186363 A1).

Claim 8, Cui (Fig. 1-8) discloses wherein the control terminal of the first transistor (M2; Fig. 2), the control terminal of the second transistor (M3; Fig. 2), the control terminal of the third transistor (M1; Fig. 2), and the control terminal of the fourth transistor (M4; Fig. 4) are configured to receive a same frequency control signal (Fig. 2; wherein figure shows M1 and M2 receiving the same signal PW1, and M3 and M4 receiving the same signal PW2 which is an inverted signal of PW1 as shown in figure 4); and 
each of the first transistor (M2; Fig. 2) and the third transistor (M1; Fig. 2) is a PMOS type transistor (Fig. 2; wherein figure shows P-type transistors) or an NMOS type transistor (Claim 9; wherein disclose transistors are N-type); 
each of the second transistor (M3; Fig. 3) and the fourth transistor (M4; Fig. 2) is a PMOS type transistor (Fig. 2; wherein figure shows P-type transistors) or an NMOS type transistor (Claim 9; wherein disclose transistors are N-type).
Xiang in view of Cui does not expressly disclose a transistor type of the first transistor and a transistor type of the second transistor are different.  
Park (Fig. 3) discloses a transistor type of the first transistor (M11 or M12; Fig. 3) and a transistor type of the second transistor (M10 and M9; Fig. 3) are different (Paragraph [0064]; wherein discloses the gat driver 300 may include an NMOS transistor).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying shift register with different transistor types, as taught by Park, so to use a shift register circuit with shift register with different transistor types for providing a display device according to example embodiments may reduce power consumption by partially driving a display panel, by partially displaying an image and reducing an output swing frequency of a data driver according to a change of an image  (Paragraph [0030]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A) as applied to claim 6 above, and further in view of In et al (US 2016/0351160 A1).

Claim 13, Cui (Fig. 1-8) discloses wherein a data refresh cycle of the display unit in the first region (Fig. 8; wherein figure shows an upper region) is 1/F1 (wherein translation discloses a non-refresh area; therefore a lower refresh frequency), a data refresh cycle of the display unit in the second region (Fig. 8; wherein figure shows a lower region) is 1/F2 (wherein translation discloses a refresh area; therefore a higher refresh frequency), and during one data refresh cycle of the first region (Fig. 4), data of the second region (Fig. 8; wherein figure shows a lower region) is refreshed for F2/F1 frames (Fig. 4); and 
during one data refresh cycle (Fig. 4) of the first region (Fig. 8; wherein figure shows a upper region), in an M-th frame in which data of the second region (Fig. 8; wherein figure shows a lower region) is refreshed (Fig. 4), and in at least one other frame (Fig. 4), the first frequency control signal (PW1; Fig. 4) and the second frequency control signal (PW2; Fig. 4) are signals of different potentials (PW1 and PW2; Fig. 4), wherein 1 ≤ M ≤ F2/F1.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).
Xiang in view of Cui does not expressly disclose the first frequency control signal and the second frequency control signal are signals of a same potential.
In (Fig. 4 and 5) discloses the first frequency control signal (Set; Fig. 4 and 5) and the second frequency control signal (Mask; Fig. 4 and 5) are signals of a same potential (T15; Fig. 5; wherein figure shows Set and Mask are a low level potential during T15).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying control signals of same potential, as taught by In, so to use a shift register circuit with control signals of same potential for providing a gate driver that can selectively generate a gate signal for a certain pixel row (or certain pixel rows) and can operate stably despite stressing in the oxide TFTs of the gate driver (Paragraph [0005]).

Claim 14, Cui (Fig. 1-8) discloses wherein during one data refresh cycle (t2; Fig. 4) of the first region (Fig. 8; wherein figure shows an upper region), in the M-th frame in which the data of the second region is refreshed (Fig. 8; wherein figure shows a lower region), the first frequency control signal (PW1; Fig. 4) and the second frequency control signal (PW2; Fig. 4) are configured to control the first transistor (M2; Fig. 2) and the third transistor (M1; Fig. 2) to be turned on (t2; Fig. 4; wherein figure shows signal PW1 as a low potential during t2 so that transistors M1 and M2 are enabled) and control the second transistor (M3; Fig. 2) and the fourth transistor (M4; Fig. 3) to be turned off (t2; Fig. 4; wherein figure shows signal PW2 as a high potential during t2 so that transistors M3 and M4 are disabled); and 
in at least one other frame (t2; Fig. 5), the first frequency control signal (PW1; Fig. 2) is configured to control the first transistor (M2; Fig. 2) and the third transistor (M2; Fig. 2) to be turned off (t2; Fig. 5; wherein figure shows signal PW1 as a high potential during t2 so that transistors M1 and M2 are disabled) and control the second transistor (M3; Fig. 2) and the fourth transistor (M4; Fig. 2) to be turned on (t2; Fig. 5; wherein figure shows signal PW2 as a low potential during t2 so that transistors M3 and M4 are enabled), and the second frequency control signal (PW2; Fig. 2) is configured to control the first transistor (M2; Fig. 2) and the third transistor (M1; Fig. 2) to be turned on (t2; Fig. 4; wherein figure shows signal PW1 as a low potential during t2 so that transistors M1 and M2 are enabled) and control the second transistor (M3; Fig. 2) and the fourth transistor (M4; Fig. 2) to be turned off (t2; Fig. 4; wherein figure shows signal PW2 as a high potential during t2 so that transistors M3 and M4 are disabled).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A) as applied to claim 6 above, and further in view of Kim et al (US 10,950,157 B1).

Claim 15, Cui (Fig. 1-8) discloses during the preset time period (t2; Fig. 5), the first scanning signal (Output2; Fig. 2) is configured to control the display unit in the first region (Fig. 8; wherein figure shows an upper region) to be kept off (wherein translation discloses a non-refresh area), and during at least part of the preset time period (t2; Fig. 4), the second scanning signal (Output2; Fig. 2) is configured to control the display unit in the second region (Fig. 8; wherein figure shows a lower region) to be turned on (wherein translation discloses a refresh area).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).
Xiang in view of Cui does not expressly disclose wherein the display unit comprises a pixel circuit and a light-emitting element, wherein the pixel circuit comprises a data write module, a drive module, and a compensation module; 
the drive module is configured to provide a drive current for the light-emitting element, and the drive module comprises a drive transistor; 
the data write module is connected to a source of the drive transistor and is configured to selectively provide a data signal for the drive module; and 
the compensation module is connected between a gate of the drive transistor and the source of the drive transistor and is configured to compensate a threshold voltage of the drive transistor; 
the driving circuit is configured to provide a first scanning signal for a control terminal of the compensation module of the display unit in the first region, and the driving circuit is configured to provide a second scanning signal for a control terminal of the compensation module of the display unit in the second region; and 
the first scanning signal is configured to control the compensation module of the display unit in the first region, and the second scanning signal is configured to control the compensation module of the display unit in the second region.  
Kim (Fig. 1-5) discloses wherein the display unit (500; Fig. 1) comprises a pixel circuit (PXnm; Fig. 1 and 2) and a light-emitting element (LD; Fig. 2), wherein the pixel circuit (PXnm; Fig. 2) comprises a data write module (TR2; Fig. 2), a drive module (TR1; Fig. 2), and a compensation module (TR3; Fig. 2); 
the drive module (TR1; Fig. 2) is configured to provide a drive current (wherein discloses transistor TR1 is a driving transistor) for the light-emitting element (LD; Fig. 2), and the drive module (TR1; Fig. 2) comprises a drive transistor (TR1; Fig. 2); 
the data write module (TR2; Fig. 2) is connected to a source of the drive transistor (TR1; Fig. 2) and is configured to selectively provide (wherein discloses transistor TR2 is a scan transistor) a data signal (DLm; Fig. 2) for the drive module (TR1; Fig. 2); and 
the compensation module (TR3; Fig. 2) is connected between a gate of the drive transistor (TR1; Fig. 2) and the source of the drive transistor (TR1; Fig. 2) and is configured to compensate (wherein disclose transistor TR3 as a diode connection transistor) a threshold voltage of the drive transistor (TR1; Fig. 4); 
the driving circuit (300; Fig. 3-5) is configured to provide a first scanning signal (GWNL1; Fig. 3) for a control terminal of the compensation module (TR3; Fig. 2) of the display unit (Fig. 1) in the first region (Col. 6, Lines 15-23; wherein driving circuit provides scanning signals for a single row of pixels), and the driving circuit (300; Fig. 3-5) is configured to provide a second scanning signal (GWNL2; Fig. 3) for a control terminal of the compensation module (TR3; Fig. 2) of the display unit (Fig. 1) in the second region (Fig. 3; wherein provides scanning signals for adjacent row of pixels therefore a different region); and 
the first scanning signal (GWNL1; Fig. 3) is configured to control the compensation module (TR3; Fig. 2) of the display unit (Fig. 1) in the first region (Col. 6, Lines 15-23; wherein driving circuit provides scanning signals for a single row of pixels), and the second scanning signal (GWNL2; Fig. 3) is configured to control the compensation module (TR3; Fig. 2) of the display unit (Fig. 1) in the second region (Fig. 3; wherein provides scanning signals for adjacent row of pixels therefore a different region).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a pixel circuit, as taught by Kim, so to use a shift register circuit with a pixel circuit for providing a dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 16, Kim (Fig. 1-5) discloses wherein the compensation module (TR3; Fig. 2) comprises a compensation transistor (TR3; Fig. 2); 
a gate of the compensation transistor (TR3; Fig. 2) in the compensation module tr3(TR3; Fig. 2) of the display unit (Fig. 1) in the first region (Col. 6, Lines 15-23; wherein driving circuit provides scanning signals for a single row of pixels) is configured to receive the first scanning signal (GWNL1; Fig. 3), and a gate of the compensation transistor (TR3; Fig. 2) in the compensation module (TR3; Fig. 2) of the display unit (Fig. 1) in the second region (Fig. 3; wherein provides scanning signals for adjacent row of pixels therefore a different region) is configured to receive the second scanning signal (GWNL2; Fig. 3); and 
the compensation transistor (TR3; Fig. 2) is an NMOS type transistor (Col. 8, Lines 48-49; wherein discloses N-type transistor), the first scanning signal (GWNL1; Fig. 3) is maintained as a low level signal (Fig. 7; wherein during 1P the voltage of GWNn is a low level signal) during the preset time period (Fig. 7; wherein figure shows a time period), and the second scanning signal (GWNL2; Fig. 3) is a high level signal (Fig. 7; wherein during t3-t4 the voltage of GWNn is a high level signal) during at least part of the preset time period (Fig. 7; wherein figure shows a time period); or 
the compensation transistor is a PMOS type transistor, the first scanning signal is maintained as a high level signal during the preset time period, and the second scanning signal is a low level signal during at least part of the preset time period.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a pixel circuit, as taught by Kim, so to use a shift register circuit with a pixel circuit for providing a dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 17, Cui (Fig. 1-8) discloses wherein the third voltage signal (Vref3; Fig. 2) is a high level signal (wherein translation discloses Vref3 is a high level signal), the fourth voltage signal (Vref4; Fig. 2) is a low level signal (wherein translation discloses Vref2 is a low level signal). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).
Kim (Fig. 1-5) discloses the compensation transistor (TR3; Fig. 2) is an NMOS type transistor (Col. 8, Lines 48-49; wherein discloses N-type transistor); or 
the third voltage signal is a low level signal, the fourth voltage signal is a high level signal, and the compensation transistor is a PMOS type transistor.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a pixel circuit, as taught by Kim, so to use a shift register circuit with a pixel circuit for providing a dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 18, Kim (Fig. 1-5) discloses wherein the pixel circuit (Fig. 2) further comprises a reset module (TR4; Fig. 2), wherein the reset module (TR4; Fig. 2) is connected between a reset signal terminal (VINTL; Fig. 2) and the gate of the drive transistor (TR1; Fig. 2) and is configured to provide a reset signal (VINTL; Fig. 2) for the gate of the drive transistor (TR1; Fig. 2); 
the driving circuit (300; Fig. 1) is configured to provide a third scanning signal (GIL1; Fig. 1) for a control terminal of the reset module (TR4; Fig. 4) of the display unit (Fig. 1) in the first region (Fig. 1; wherein figure show applying GIL1 to a first row), and the driving circuit (300; Fig. 1) is configured to provide a fourth scanning signal (GILn; Fig. 1) for a control terminal of the reset module (TR4; Fig. 2) of the display unit (Fig. 1) in the second region (Fig. 1; wherein provides scanning signals for adjacent row of pixels therefore a different region); and 
during the preset time period (Fig. 7), the third scanning signal (Fig. 1; Col. 7, Line 66- Col. 8, Line 3; wherein discloses STNn of a previous row generates GWNn signal as GILn signal; therefore signal GWNn generated as shown in figure 7 are the same as GILn) is configured to control the reset module (TR4; Fig. 2) of the display unit (Fig. 1) in the first region to be kept off (Fig. 7; wherein during 1P the voltage of GWNn is a low level signal), and during at least part of the preset time period (Fig. 7), the third scanning signal (GIL1; Fig. 1) and the fourth scanning signal (GILn; Fig. 1) are signals of different potentials (300; Fig. 1; Fig. 7; wherein unit supplies signals sequentially and therefore potentials are not always equal during the frame period).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a pixel circuit, as taught by Kim, so to use a shift register circuit with a pixel circuit for providing a dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 19, Cui (Fig. 1-8) discloses wherein the third voltage signal (Vref3; Fig. 2) is a high level signal (wherein translation discloses Vref3 is a high level signal), the fourth voltage signal (Vref4; Fig. 2) is a low level signal (wherein translation discloses Vref2 is a low level signal).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).
Kim (Fig. 1-5) discloses wherein the reset module (TR4; Fig. 2) comprises a reset transistor (TR4; Fig. 2); 
a gate of the reset transistor (TR4; Fig. 2) in the reset module (TR4; Fig. 2) of the display unit (Fig. 1) in the first region (Fig. 1; wherein figure show applying GIL1 to a first row) is configured to receive a third scanning signal (GIL1; Fig. 1), and a gate of the reset transistor (TR4; Fig. 2) in the reset module (TR4; Fig. 2) of the display unit (Fig. 1) in the second region (Fig. 1; wherein provides scanning signals for adjacent row of pixels therefore a different region) is configured to receive a fourth scanning signal (GILN; Fig. 1); and 
the reset transistor (TR4; Fig. 2) is an NMOS type transistor (Col. 8, Lines 48-49; wherein discloses N-type transistor), the third scanning signal (GIL1; Fig. 1; Fig. 1; Col. 7, Line 66- Col. 8, Line 3; wherein discloses STNn of a previous row generates GWNn signal as GILn signal; therefore signal GWNn generated as shown in figure 7 are the same as GILn) is maintained as a low level (Fig. 7; wherein during 1P the voltage of GWNn is a low level signal) signal during the preset time period (Fig. 7), and the fourth scanning signal (GILn; Fig. 1) is a high level signal (GWNn; Fig. 7; wherein from t3 to t4 shows a high level signal) during at least part of the preset time period (Fig. 7); or 
the reset transistor is a PMOS type transistor, the third voltage signal is a low level signal, the fourth voltage signal is a high level signal, the third scanning signal is maintained as a high level signal during the preset time period, and the fourth scanning signal is a low level signal during at least part of the preset time period.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/21/2022